 AVCO MANUFACTURING CORPORATION645Avco MANUFACTURING CORPORATION, NEW IDEA DIVISION 1andUNITEDSTEELWORKERSOF AMERICA, CIO, PETITIONER.Case No. 8-RC-136.December 27,1951Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Phillip Fusco, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.-Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreason :The Petitioner seeks to represent a unit of all production and main-tenance employees at the Employer's Coldwater, Ohio, plant, where,with approximately 1,250 employees, the Employer manufactures farmimplements.The Employer and Federal Labor Union No. 24395, AFL,herein called the Intervenor, oppose the petition on the ground ofcontract bar.Collective bargaining at this plant dates back to 1943.For severalyears the Intervenor has represented all the employees now sought bythe Petitioner.Following a Board election, the Intervenor was certi-fied as exclusive representative on August 4,1950; it also won a union-security election on October 27, 1950.The current contract betweenthe Intervenor and the Employer, here urged as a bar, was executedon November 16, 1950, for a 2-year period, effective from September16,1950. It contained a union-security clause which made union mem-bership a condition of employment, but did not allowanyof the oldemployees the 30-day period within which to join the Intervenor, re-quired by Section 8 (a) (3) of the Act.On June 28, 1951, the Inter-venor and the Employer executed a supplement to this contract, inwhich the union-security clause was rewritten to extend the graceperiod to all employees.On behalf of the Intervenor, the supplementwas signed by its international representative and 3 members ofits 10-man bargaining committee.The petition was thereafter filedon July 20, 1951.iTheEmployer's name appears as amended at the hearing.97 NLRB No. 91.986209-52-vol. 97-42 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner's attack upon the contract as a bar to this proceedingis twofold. It argues that, as the original union-security clause wasunlawful, the contract could not be cured-for representation proceed-ing purposes-by any subsequent modification. It then contends thatin any event the supplement never became an effective part of the con-tract, because not all the members of the bargaining committee negoti-ated and signed it and because it was never ratified by the membership.-We agree with the Petitioner's assertion that the original union-security clause exceeded the limitations contained in Section 8 (a) (3)of the Act and was therefore unlawful?We do not agree, however,that a contract admittedly lawful on -its face cannot operate as a barmerely because of the ineffectiveness for bar purposes of a precedingcontract between the same parties.3 In effect, the Petitioner is askingthe Board to find, in an investigation of representatives, that theearlier contract illegally coerced the employees and thereby taintedthe current agreement .4But, in the absence of any charges and aconsequent complaint issued by the General Counsel, the Board maynot make any unfair labor practice findings. Indeed, the Board hasconsistently ruled that-evidence of unfair labor practices is inadmis-sible in representation proceedings.5In contending that the supplement was invalidly executed, thePetitioner relies on the fact that, whereas the original agreement wassigned by a bargaining committee of 10 employees, the supplement wasnegotiated and signed by only 3.11It also points out that there wasno ratification by the union members.Neither the contract nor theIntervenor's constitution or bylaws makes the signatures of any or allmembers of any bargaining committee a requirement for effectiveexecution of the agreement.Similarly, the record contains no evi-dence of any requirement, that the contract be ratified by union mem-bership.In these circumstances, we assume, in accordance withestablished Board policy, that the signatures affixed on the June 28supplement were sufficient for the valid execution of the contract andthat all essential requirements were met to render the contract bindingupon the parties.7aCfCharles A. Krause MillingCo., 97 NLRB 536.Pullman-Standard Car Manufacturing Company,96 NLRB No. 2.* Salant & Salant, Incorporated,87, NLRB 215c Petitioner also introduced evidence that the employees were not notified of the amend-ment until after the petdtion was filed, contending that the employees were not actually givena 30-day grace period.We view this evidence as irrelevant in determining the single issuehere before us.eWe also note that three of the six committeemen present at the execution of the supple-mental agreement did not sign because the parties in attendance felt that three signatureswere sufficient,and that two other members of the committee had already become membersof the Petitioner.4Electro Metallurgical Company,72 NLRB 1396;Montgomery Ward d Go, Incorporated,68 NLRB 369. ARCHER-DANIELS-MIDLAND COMPANY647-We find therefore that the current contract between the Intervenorand the Employer was, at the time of the filing of the petition, entirelylawful on its face.As the petition was filed long before expirationof the contract, the agreement is a bar to this proceeding.Accord-ingly, we shall dismiss the petition.OrderIT ISHEREBY ORDEREDthat the petition filed herein be, and it hereby is,dismissed.ARCHER-DANIELS-MIDLAND COMPANYandLouisJ.STANISLOWSE_I,ETAL.,PETITIONERSandLOCAL 182,AMERICAN FEDERATION OF GRAINMILLERS,AFL.Case No. 18-RD-59. December 27, 1951Decision and Direction of ElectionUpon a decertification petition duly filed, a hearing was held beforeClarence A. Meter, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioners, employees of the Employer,' assert that theUnion is no longer the bargaining representative, as defined in Section9 (a) of the Act, of the employees designated in the petition.'The Union is a labor organization currently recognized by the Em-ployer as the exclusive bargaining representative of the employees ofthe Employer designated in the petition.3.The Union contends that its existing contract with the Employer,which extends from July 1, 1950, to July 1, 1952, and for yearly periodsthereafter, subject to a 60-day automatic renewal clause, constitutesa bar.We do not agree.' In addition to Stanlslowski,employees Charles O.Anderson and Frank Dolney arePetitioners herein.sAt the hearing,a question was raised as to whether the Petitioners are "fronting" forthe United Mine Workers, a labor organization not in compliance with the Act.However,Petitioner Stanislowski testified,without contradiction,that he himself secured thesignatures on the documents submitted to authorize the petition in this case, and thathe had no conversation with any representative of the Mine Workers concerning rep-resentation of employees of the Employer, or the filing of the instant petition.As thereis no persuasive evidence to the contrary,we find, on the record now before us, that thePetitioners are not acting as a "front"for a noncomplying union. SeeKnife River CoalMining Company,96 NLRB 1.97 NLRB No. 94.